FILED
                             NOT FOR PUBLICATION                           MAY 29 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


LANCE KERWIN HENDERSON,                          No. 13-15280

                Plaintiff - Appellant,           D.C. No. 2:12-cv-01392-EFB

  v.
                                                 MEMORANDUM*
DISTRICT ATTORNEY OFFICE, at
Sacramento; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                        for the Eastern District of California
                   Edmund F. Brennan, Magistrate Judge, Presiding**

                               Submitted May 13, 2014***

Before:         CLIFTON, BEA, and WATFORD, Circuit Judges.

       California state prisoner Lance Kerwin Henderson appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **Henderson consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
post-conviction access to biological evidence for DNA testing. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Henderson’s claims alleging that

Henderson was denied post-conviction access to biological evidence for DNA

testing because he failed to allege sufficient facts to state a viable due process

claim. See Dist. Attorney’s Office for Third Judicial Dist. v. Osborne, 557 U.S. 52,

69-72 (2009) (holding that plaintiff had no viable procedural due process claim

because state’s procedures for post-conviction relief did not transgress recognized

principles of fundamental fairness, and that there was no substantive due process

right to post-conviction access to DNA evidence).

      AFFIRMED.




                                           2                                     13-15280